Exhibit 10.1










a20171231exhibit101image1a01.jpg [a20171231exhibit101image1a01.jpg]












U.S. Executive Relocation Policy
Tier C
(Bands 0-3)


Relocation Policy Tier C            Effective April 2017
Published April 2017

--------------------------------------------------------------------------------




Table of Contents
Introduction
4


Eligibility
5


Summary of Relocation Benefits
6


Expense Reimbursement
8


                Reimbursable Expenses
8


                Relocation Agreement
8


                Confidentiality
9


                Interpretation and Changes in Relocation Policy
9


                Exceptions
9


Tracking Your Move on Lexicon’s Transferee Web Portal
10


Relocation Benefits – Example
11


Miscellaneous Expense Allowance (MEA) = Core Benefit
12


Selling Your Current Home = Core Benefit
13


                Buyer Value Option Home Sale Program
13


                Properties Not Eligible for Home Sale Program
13


                Selection of an Agent
14


                Marketing Strategy
15


                Listing Your Home
15


                Home Marketing Assistance and Marketing Updates
15


                Property Condition Inspections
15


                Title Search
15


                Receiving an Offer from an Outside Buyer
16


                Closing the Sale with Lexicon
16


                Non-covered Closing Expenses
16


Home Owner Rental Option = Core Benefit
17


Destination Assistance = Core Benefit
18


                For the Renter
18


                For the Homeowner
18


House Hunting Trip = Flexible Benefit
19


                Eligibility
19


                Travel Arrangements
19


Homeowner Destination Inspection Program = Flexible Benefit
20


                Service Provides
20


New Home Mortgage = Core Benefit
21


                Preferred Lender
21


                Advantages
21


                Contact Information
21


                Closing Cost Reimbursement
21


New Home Purchase Costs = Core Benefit
22


                Eligibility
22


                Tax Assistance
22


Renter’s Assistance = Core Benefit
24


                 Lease Termination
24





Relocation Policy Tier C 2    Effective April 2017

--------------------------------------------------------------------------------




                 Finder's Fees
24


Moving Your Household Goods = Core Benefit
26


                 Shipment
26


                 Items Not Eligible to be Transported
26


                 Handling Oversized Items
27


                 Valuation Coverage
27


Other Household Moving Benefits = Flexible Benefit
27


                 Vehicles
27


                 Storage
27


                 Pets
27


Temporary Living = Flexible Benefit
28


                Covered Expenses
28


                Excluded Expenses
28


Duplicate Mortgage Interest = Flexible Benefit
28


                Reimbursed Expenses
28


                Tax Assistance
28


Spousal Career Assistance = Flexible Benefit
29


Final Move Trip = Flexible Benefit
30


                Final Move Defined
30


                Air Travel
30


                Personal Automobile Travel
30


Discretionary Benefit
30


Reduction in Force/Workforce Restructuring
31


Tax Considerations
32


                Tax Assistance
32


                Definitions
32


                Excludable Expenses
32


                Payments Not Eligible for Tax Assistance
33


                Record Keeping
33


Tax Summary
34


Addendum 1 - Relocation Agreement
35







Relocation Policy Tier C 3    Effective April 2017

--------------------------------------------------------------------------------




Introduction


Congratulations


Congratulations on your upcoming relocation with Discovery. This is an exciting
and challenging time for you as you prepare for your move. We are here to make
this process as stress-free as possible!
Relocation Policy
Discovery wants your transition to be as smooth as possible. Therefore, we have
prepared this guide book to assist you with your move. This policy describes
your benefits under the Discovery Communications Relocation policy.
Issues
Throughout your relocation, there are numerous personal, legal and tax matters
to be considered. Making well-informed decisions requires a thorough
understanding of Discovery’s relocation policy and your role in the process.
Please take the time to read this policy carefully as you are responsible for
understanding and adhering to policy guidelines.
Lexicon Relocation
Discovery has partnered with Lexicon Relocation (Lexicon) to assist you in
coordinating all aspects of your relocation. Upon receiving your completed
relocation authorization form by Discovery, Lexicon will assign a dedicated
Relocation Counselor who will be your primary point of contact throughout your
move. Your Relocation Counselor will navigate you through the relocation process
and answer any questions. Your Relocation Counselor will also outline the
information you need to provide Lexicon so that your needs can be responded to
quickly and appropriately.
If you are a homeowner, do not contact a real estate firm to list your home or
to purchase a new home prior to talking with your Lexicon Relocation Counselor.
Planning


We encourage you to become fully involved in your move and to work closely with
the professionals who have been made available to you. The more actively that
you participate and provide information, the more effectively your Relocation
Counselor and others can serve you. Planning your move with a clear
understanding of the policy will also help to avoid unpleasant surprises. The
most successful moves are those that are well planned.


Best wishes for a successful relocation!





Relocation Policy Tier C 4    Effective April 2017

--------------------------------------------------------------------------------




Eligibility


Purpose




Eligibility
This policy is designed to offset most of the major expenses associated with
your relocation so you may devote your full energies to a smooth and productive
transition to your new job.


You are eligible for assistance described in this policy, if:
a)    You are a current, full-time employee, or offered full-time employment by
Discovery in Job Bands 0, 1, 2 and 3.
b)    You are requested to relocate by Discovery and approved by Discovery as
eligible to receive these benefits.
c)    You must complete your relocation within two years from your hire date or
transfer date.
d)    You must return a signed Relocation Agreement within 30 days of your date
of hire or transfer date.
e)    You are a current, full-time employee, or a new hire, and
f)    You and your immediate family member(s) (e.g., spouse/partner and children
or legal dependents residing with you) are requested to relocate by Discovery
and are designated as eligible to receive these benefits
If you are receiving any relocation benefits through a third party such as your
previous employer or via your spouse/partner, you are required to disclose this
information to Discovery. Discovery, at its sole discretion, may offset or
withdraw any or all benefits for your relocation.
Eligible Family Members


For relocation you may be eligible to be reimbursed for qualifying expenses of
any eligible family member who accompanies you.
Eligible Family Member – for purposes of accompanying you, eligible family
includes your:
•    current spouse (including a common law spouse according to applicable law)
or domestic partner;
•    any child age eighteen or under who is in your legal custody or the custody
of your accompanying spouse or domestic partner and who depends upon you for
financial support;
•    any unmarried son or daughter up to age twenty-five who is a registered
full-time student working toward a degree.
Distance
Your relocation must result in a change of your primary residence within the
United States and must meet the IRS 50-mile distance requirement. Relocation
benefits will be paid if the distance between your former residence and your new
work site is at least 50 miles greater than the distance between your former
residence and your former work site.




--------------------------------------------------------------------------------

This policy is not an employment offer or employment contract or a guaranty of
continued employment. The company’s decisions regarding the application and
interpretation of the relocation policy are final. Discovery also reserves the
right to change or cancel all or any part of these benefits at any time.

--------------------------------------------------------------------------------





Relocation Policy Tier C 5    Effective April 2017

--------------------------------------------------------------------------------




Summary of Relocation Benefits


Core Benefits
Maximum Allowable = 60% of annual salary not to exceed $150,000
Miscellaneous Expense Allowance (MEA)
Payment equal to one (1) month’s salary up to a maximum $15,000 less taxes.
Payment cannot be advanced greater than 30 days prior to your start date and
will be made within 60 days from your date of arrival.
Home Owner Sale Option
You must contact Lexicon Relocation before listing your property with a real
estate agent. Home Sale Assistance includes Home Marketing Assistance and Buyer
Value Option Home Sale Program.
Home Owner Rental Option
If you decide to rent your home instead of selling through the Home Sale option
above, you will be eligible for reimbursement of reasonable and customary
management fees associated with renting your home until your benefit expiration
date. You must elect this option within 6 months from your date of hire or
transfer date and once elected you forfeit the home sale option. This option
only applies for homeowners.
Destination Services
Contact your Lexicon Relocation Counselor before contacting a real estate agent.
Home Purchase Closing Costs
Company reimburses reasonable and customary home purchase expenses.
If you use one of the national preferred mortgage lenders, your qualified
closing costs can be direct billed to Lexicon. Your Lexicon consultant will
place you in contact with the 3 preferred lenders so that you can obtain the
most favorable rate.
Renter’s Assistance
Maximum of two (2) months’ rent for any combination of lease cancellation,
penalty charge, or forfeiture of lease. In addition, broker’s commission for
finding a rental in NYC is reimbursed up to 15% of the annual rent (in the
surrounding NYC metro area, broker’s commission is capped at 1 month rent).
Household Goods
Normal shipment of family household goods moved via van line arranged by Lexicon
Flexible Benefits
Maximum Allowable = 20% of annual salary not to exceed $50,000
Vehicle Shipment(s)
Below 500 miles, see mileage reimbursement – no shipping. Greater than 500 miles
shipment by Lexicon approved car carrier, maximum of 2 vehicles.
House Hunting Trip(s)
Up to two (2) trips of 5 days each for Employee, Spouse/partner and Children to
include: Economy class flight, or mileage if driving, meal per diem, lodging and
childcare provisions, if necessary. Air travel must follow business travel
guidelines.
Household Goods Storage
Short term storage of household goods during company sponsored temporary living
period.
Temporary Living
Temporary living expenses for fully furnished corporate apartment at origin and
destination are limited to a total of 6 months combined. Your Lexicon consultant
will arrange for an approved corporate vendor. Discovery cannot reimburse for
personal leases.


Pre-departure temporary accommodations are limited to a maximum of 30 days.
Duplicate Housing
Duplicate mortgage interest expense for up to a maximum of six (6) months
Final Move
Reasonable and actual en route expenses reimbursed including transportation,
mileage, lodging and meals, airfare if move distance greater than 300 miles.
Spousal Career Assistance
Up to $5,000 in spousal employment search assistance arranged by Lexicon through
Discovery partner Lee Hecht Harrison.



Relocation Policy Tier C 6    Effective April 2017

--------------------------------------------------------------------------------






Discretionary Benefit
Maximum Allowable = 20% of annual salary not to exceed $50,000
 
Once you have exhausted your Core or Flex benefits you may be entitled to use
your discretionary benefit to supplement Flex or Core benefits. Eligibility for
this benefit is in the sole discretion of the company and based on extenuating
circumstances. Your Lexicon consultant will assist with the approval process.
You may not use the Discretionary Benefit to increase your Core MEA Payment.
Maximum Reimbursements
1x Annual Salary up to $250,000
 
Discovery’s relocation program is not designed to cover all of your relocation
costs; you may have some out-of-pocket expenses. Your reimbursement is limited
to one times your annual salary, up to $250,000, excluding tax assistance. All
expenses reimbursed will be in accordance with the relocation policy. Your
relocation benefits end 24 months from your date of hire or transfer date.



Relocation Policy Tier C 7    Effective April 2017

--------------------------------------------------------------------------------




Expense Reimbursement


Reimbursable Expenses
You may be reimbursed for reasonable, necessary and properly authorized expenses
covered by this program. You are expected to manage expenses at a conservative
level and to be familiar with which expenses are reimbursable and which are not.
The Company, at its discretion, may choose not to reimburse, in full or in part,
an expense that is deemed unreasonable or excessive. All expenses, unless
otherwise specified, must be in accordance with Discovery’s Policies. Receipts
are required for all reimbursable expenses. Expenses must be submitted within 60
days from the date the expense was incurred.
Credit card statements cannot be used in lieu of original receipts.
Steps To Follow For Reimbursement
After your Relocation Counselor contacts you to review your relocation benefits
and your relocation requirements, you will receive two e-mails, one with your
password and one with your username to access your individual site on Lexicon’s
Web portal. The site will provide information on your relocation details and a
link to an on-line relocation expense report along with directions for
completing each expense report.
•    Scan your receipts, attach to the electronic expense report, and submit on
line. You will be notified of receipt via e-mail
•    Make a copy of the report and receipts for your records
•    If you are not able to scan your receipts, you may fax or mail your
receipts to the fax number or mail address provided on the expense report form.
You must attach a copy of your expense report to any receipts you fax or mail.
•    If you do not have access to a computer, you may ask your Relocation
Counselor to send you the Relocation Expense report form and you may fax or mail
the expense report along with required receipts to the fax number or address
provided on the form
•    Expense Report forms that are mailed will take longer to process
 
It is important to remember:
•    Relocation expenses must be separate and distinct from business expenses.
•    If you are traveling on business during this period, you must submit those
expenses on a Discovery business expense report form.
•    You should keep records and original receipts of all your expenses, if
scanning. This will assist in the completion of your federal and state tax
returns at year-end.
•    YOU MUST NOT USE YOUR DISCOVERY CORPORATE CREDIT CARD FOR ANY RELOCATION
EXPENSES.
•    Benefits have no cash value and cash payment may not be substituted for any
specific benefit and cannot be exchanged for other benefits except for
Discretionary benefit category.
•    No expenses will be reimbursed or paid after two (2) years from Start Date
in the new location.
Relocation Agreement
You must sign and return the Relocation Agreement to Discovery before any
relocation payments can be processed. Please refer to Addendum 1 attached to
this policy document.
Please sign and return this document to your Human Resources Representative
(HRM).





Relocation Policy Tier C 8    Effective April 2017

--------------------------------------------------------------------------------




Confidentiality


In order for Lexicon to administer the provisions of the relocation policy,
Discovery provides certain employee information (i.e. base salary, tax
information, etc.). Lexicon agrees that its employees will maintain the
confidentiality of this personal information and use it strictly for the
purposes set forth in the policy.
Interpretation and Changes in Relocation Policy
This document provides you with the information you need to know about the
Discovery relocation policy. However, Discovery reserves the right to end,
suspend or amend the Relocation Policy at any time. Further, Discovery retains
the final discretionary authority to establish and interpret the provisions of
this policy and determine eligibility for benefits.
Effective Date
This document describes the provisions of the Discovery Relocation Policy
effective as of April 2014.
Exceptions


Any deviations from this policy must be requested, in writing, through your
Lexicon Relocation Counselor. Discovery has the sole discretion to approve any
exception requests prior to any reimbursement. Requests for exceptions after you
have incurred the expense may not be reimbursed. YOUR MANAGER DOES NOT HAVE THE
AUTHORITY TO GRANT ANY EXCEPTIONS TO THIS POLICY.



Relocation Policy Tier C 9    Effective April 2017

--------------------------------------------------------------------------------




Tracking Your Move on Lexicon’s Transferee Web Portal


Lexicon’s Transferee will give you access to helpful relocation information and
the details of your move. In addition to working with your Relocation Counselor,
this web site provides another source of information that will help ensure a
smooth transition to your new location.


Features and benefits of the web site include:
•
Online access to all important information on your relocation, including all
relocation support contact names, phone numbers and status updates

•
Access to your relocation policy summary

•
Housing information and maps

•
Tips, timelines and other useful links to help you make informed decisions and
research tools for exploring your new destination city

•
Secured site to ensure that no one else can access your personal information



The link to Lexicon’s Web Portal will be sent to you with tour user ID and
Password will provide access to your personal information.


Relocation Policy Tier C 10    Effective April 2017

--------------------------------------------------------------------------------




Relocation Benefits – Example


This is an example to show you how the three distinct categories of benefits
work together to create your total relocation benefit. Your relocation benefit
is calculated based on Annual Salary (rounded up to the next $1,000) up to a
maximum of $250,000.


In this example, the employee has an annual salary of $183,450. The employee’s
total relocation expense cap is $184,000.


CORE BENEFIT
$110,400
Maximum Allowable – 60% of Annual Salary
Home Sale
$65,000
 
Household Goods
$11,000
 
MEA
$15,000
 
New Home Closing Costs
$14,000
 
 
 
 
Total Submitted
 


$105,000


Amount Remaining
 


$5,400


 
 
 
FLEXIBLE BENEFIT


$36,800


Maximum Allowable – 20% of Annual Salary
House Hunting
$
4,000


 
Vehicle Transportation


$1,500


 
Duplicate Mortgage


$7,800


 
Final Move


$1,500


 
Storage


$4,000


 
Temporary Housing*


$18,000


 
 
 
 
Total Submitted
 


$36,800


Amount Remaining
 


$0


 
 
 
DISCRETIONARY BENEFIT


$36,800


Maximum Allowable – 20% of Annual Salary
Temporary Housing*


$7,000


 
 
 
 
Total Submitted
 


$7,000


Amount Remaining
 


$35,200





*Full cost of temporary housing is $25,000. Flexible Benefit covers $18,000, but
then the maximum allowable amount is reached. Discretionary Benefit can then be
used to cover the additional $7,000.


Relocation Policy Tier C 11    Effective April 2017

--------------------------------------------------------------------------------




Miscellaneous Expense Allowance (MEA) = Core Benefit


MEA


To help defray expenses associated with your move that are not covered under the
Discovery relocation policy, the Company will provide you with a MEA Payment.
Payment cannot be advanced greater than 30 days prior to your start date and
will be made within 60 days from your date of arrival.
The MEA is equal to one month’s gross base salary not to exceed $15,000, less
taxes. The payment is intended to reimburse you for many of the incidental
expenses you incur as a direct result of your transfer. The MEA is considered a
CORE relocation benefit. Examples of expenses may include:


•    Tips or gratuities to movers
•    Driver’s licenses and automobile registrations in the new location
•    Utility hookups, phone, and/or deposits
•    Expenses related to moving pets including transportation (i.e., boarding,
veterinarian care)
•    Cleaning or maid service (new or old location)
•    Non-refundable annual tuition, club dues, memberships and/or subscriptions
•    Tax consulting
•    Pick up from storage or another location other than the primary residence
•    Special packing needs
•    Costs unique to your personal move not covered by this policy
•    Laundry while in temporary living
•    Relocation costs that exceed your flexible and discretionary relocation
benefits described below
Taxes Withheld


Payment of your MEA will be made upon receipt of your signed Relocation
Agreement and commencement of your relocation. The MEA is reported as taxable
income and taxes will be withheld based on your Discovery payroll records.





Relocation Policy Tier C 12    Effective April 2017

--------------------------------------------------------------------------------




Selling Your Current Home = Core Benefit


Buyer Value Option Home Sale Program


IMPORTANT: Please do not contact any real estate agent to list your home until
you speak with your Lexicon Relocation Counselor about the home sale program
benefit called the Buyer Value Option (BVO) home sale program.
The BVO program enables you to sell your home to Lexicon Relocation based on an
acceptable offer from an outside buyer providing all requirements of the BVO
program are met. When all requirements are met, broker commissions and closing
costs paid as part of this home sale program are non-taxable under current IRS
guidelines.
Properties Not Eligible for Buyer Value Option Home Sale
The home that you are selling must be considered your primary residence and you
must occupy to the property prior to the acceptance of this relocation.
Discovery cannot assist with the sale of vacation homes or investment
properties. The following properties are not eligible for the BVO home sale
program. Please notify your Relocation Counselor if your home is any of the
following:
•    Cooperative Housing
•    Farms
•    Vacant Land
•    House trailers, Motor Homes or Mobile Homes not permanently affixed to the
property
•    Houseboats
•    Multi-family dwellings
•    Income producing properties
•    Real Estate under renovation or construction
•    Residence with land in excess of what is typical for the neighborhood
•    Residences acquired for commercial or speculative purposes
•    Residence containing or located near hazardous materials
•    Residence that does not meet Fannie Mae mortgage guidelines
•    Residences that are in need of excessive maintenance and/or repair
•    Residences for which financing or insurance are not obtainable
•    Residences without clear marketable title
•    Residences with an Exterior Insulating Finish Systems (EIFS) or any brand
of synthetic stucco not considered traditional cement based stucco.
If Your Home Does Not Qualify for the BVO Program
If your home is ineligible for the BVO home sale program based on the
requirements above, you can submit your Settlement Statement (HUD1) to Lexicon
for reimbursement of broker commissions and normal and customary seller’s
closing costs. Tax assistance will be provided. Please see Tax Considerations at
the end of this policy document for additional information.





Relocation Policy Tier C 13    Effective April 2017

--------------------------------------------------------------------------------








Properties Needing “Remedial” Steps to Become Eligible for BVO Home Sale
Properties with the following issues would not qualify for the BVO Home Sale
program until remedial steps are taken to correct the problem.
•    An “active” underground storage tank unless you are able to provide
transferable “Tank Insurance” that covers spills and clean ups and is acceptable
to Lexicon; the property will again be eligible. The cost of such insurance is
your responsibility. It will also be your responsibility to provide all
clearance from applicable municipality state or federal governances.
•    Residences with an “inactive or abandoned” underground storage tank unless
you are able to have the underground storage tank successfully removed and
provide documentation (i.e. receipt from contractor or proof of payment) and
re-inspection results in a clear report, acceptable to Lexicon. The cost of all
remedial steps is the responsibility of the Relocating Employee. It will also be
your responsibility to provide all clearance from applicable municipality state
or federal governances.
•    Environmental, Structural and/or EPA related issues as it relates to
environmental concerns (such as but not limited to asbestos, lead paint, toxic
materials) and excessive repairs. If retesting results in a clear report,
acceptable to Lexicon the property will again be eligible. The cost of all
remedial steps is the responsibility of the Relocating Employee. It will also be
your responsibility to provide all clearance from applicable municipality state
or federal governances.
Selection of an Agent
Before you list, two Real Estate Firms/Agents will be recommended by Lexicon to
provide a Broker Market Analysis (BMAs) to Lexicon and you. The BMAs are
reviewed by your Relocation Counselor; copies are sent to you for your review,
and you and your Relocation Counselor will discuss the BMAs to set a target sale
price.
 
Lexicon understands that getting the best price for your home is vital to a
successful relocation. The selection of a knowledgeable real estate agent is
very important. Lexicon has arranged to provide you access to a network of
qualified real estate agents available in your community who specialize in
assisting relocating employees and are trained in relocation home sale
requirements.
Lexicon’s recommended real estate firms and agents are specially trained to
effectively market your home, as well as, address the needs that are unique to
relocation. In addition using one of these agents may relieve you of any
pressure you may feel to use the services of a friend, relative or acquaintance
in the real estate field.
Lexicon Relocation will provide you with qualified agents in your area from
which to select a listing agent/firm. We recommend that you interview these
agents to assess their ability to effectively market your home. Please advise
them that you are considering using their services and they have been referred
by Lexicon Relocation.
Some of the questions you might ask them to help you in your selection process
are:
•    What is the current average marketing time for listings in my neighborhood?
•    How many homes similar to mine in price and location do you currently have
listed?
•    How many homes similar to mine have you sold in the last 90 days?
•    In what locations and price ranges are you most active?
•    What are the comparable home listings and sales you will or have used to
arrive at your recommended list price?
•    How do you intend to market my home (number/frequency of open broker and
public houses, where and how will my home be advertised including number of
websites, other recommendations)?





Relocation Policy Tier C 14    Effective April 2017

--------------------------------------------------------------------------------






Marketing Strategy
The agent’s marketing strategy will include:
•    Suggestions on how to prepare your home for sale
•    A recommended listing price and anticipated sales price
•    Information on competing properties for sale and recently closed comparable
homes
•    Creative home sale promotion ideas
•    Bi-weekly marketing update/status reports to you and Lexicon
Listing Your Home
Agent listing commissions should be limited to 6% and the initial listing period
should be no longer than 90 days. To ensure you are priced right for the market,
your list price should be no more than 105% of the average of the 2 agents’
anticipated sales price.
Home Marketing Assistance and Marketing Updates
Your Relocation Counselor will monitor the entire listing effort, including a
review of homes currently listed in your area and an evaluation of recently
closed properties to ensure that a realistic pricing strategy is in place.
Marketing assistance also includes pro-active marketing strategy calls,
follow-up on buyer and Realtor feedback, follow-up on advertising and open house
events. Your Relocation Counselor will also make recommendations to adjust your
price, sales terms, and/or conditions accordingly.
Property Condition Inspections
At the same time you are making your agent selection, Lexicon must order
property condition inspections on your home in order to purchase your home once
an outside buyer is found. These inspections include, but are not be limited to:
•    General Property Condition Inspection
•    Pest Inspection (Wood destroying Organism – WDO)
•    Radon Inspection, if applicable for your area
•    Well and/or septic system inspection, if applicable
Additional inspections, such as structural or roof inspection may be required
based on recommendations on the General Property Condition Inspection report.
When your Relocation Counselor receives the inspection reports from the
inspection company, copies are sent to you and required repairs, if any, will be
reviewed with you. You are required to make repairs before a buyer makes an
offer. (See “Repair Allowance” below.).
When repairs are completed during the marketing process and prior to an outside
buyer’s offer, the home has more market appeal and buyers are less likely to
want to negotiate price based on condition.
Repair Allowance
Based on the Property Condition Inspection above, Lexicon may require you to
undertake certain repairs, as determined by Lexicon. Should you be required to
make repairs at Lexicon’s request, you may be eligible for a home repair
allowance up to $5,000 to complete required repairs. Lexicon will arrange for
hiring applicable contractors and arrange for direct billing of costs. Any
repairs over $5,000 will be at your expense. Receipts for work completed and a
satisfactory re-inspection will be required for reimbursement. Please discuss
the options with your Relocation Counselor PRIOR TO making any repairs.
Title Search
In addition to property condition inspections, Lexicon will contact its national
real estate title company to complete a title search on your home to ensure the
title on your home is clear. The title company will also send you required
documents necessary to close the sale with the outside buyer that you will need
to complete and return so Lexicon can close the sale with the new buyer once an
offer is accepted on your home. Lexicon may not accept an offer with
contingencies if repairs are not completed.





Relocation Policy Tier C 15    Effective April 2017

--------------------------------------------------------------------------------




Receiving an Offer from an Outside Buyer
When you receive an acceptable offer from an outside buyer, your Relocation
Counselor can assist you with the negotiation process. You can negotiate with
the outside buyer until a verbal agreement is reached.
DO NOT SIGN ANY CONTRACT OR PURCHASE OFFER. Signing an offer will disqualify you
from the BVO program.
The written offer must list Lexicon Relocation, LLC as the seller.
Sale cannot be contingent on the sale of the buyer’s current home.
The written offer packet must include all required Lexicon and state required
documents including:
•    Buyer’s lender pre-approval letter
•    Lexicon and state property disclosure forms
•    Inspection reports initialed by buyer
Your Realtor® will send the outside buyer’s written offer including the above to
your Relocation Counselor for review and approval.
If the offer meets all the requirements for the Buyer Value Option program, and
you have completed and returned to Lexicon and the title company all your
required paperwork; your Relocation Counselor will send you an Employee Home
Purchase Agreement (EHPA) to purchase your home for the same price and terms as
the outside buyer’s offer. After you sign and return Lexicon’s offer (EHPA),
Lexicon will sign the written offer from the outside buyer.
Closing the Sale with Lexicon
When you accept Lexicon’s offer on your home and need your equity to purchase a
home in your new location, Lexicon will have its title company determine the
equity in your home. Your equity will be based on the purchase price less any
mortgage balance(s), taxes, interest and Homeowners’ Association fees, if
applicable, prorated through your vacate date or offer acceptance date,
whichever is later, and any agreed upon repair costs not previously completed.
You will not be billed for any standard closing costs on the sale of your home
to Lexicon.
Non-covered Closing Expenses
The following costs are examples of items that are NOT covered closing expenses
and will be deducted from your equity if they are included in the sale to the
outside buyer:
•    Home Owner Warranties
•    Closing Costs typically paid by the buyer
•    FHA/VA fees
•    Concessions to the Buyer (such as homeowners’ association or property tax
credits)
•    Buyer Broker Fees
•    Prepayment penalties over $2,500


This list is not all-inclusive. Questionable items should be addressed with your
Relocation Counselor during the sale negotiation process.



Relocation Policy Tier C 16    Effective April 2017

--------------------------------------------------------------------------------




Home Owner Rental Option = Core Benefit


Property Rental Management
The home that you are renting must be considered your primary residence and you
must occupy to the property prior to the acceptance of this relocation.
Discovery cannot provide benefits for vacation homes or investment properties.
If you decide to rent your home instead of selling through the Home Sale option
above, you will be eligible for reimbursement of reasonable and customary
management fees associated with renting your home until your benefit expiration
date. Your benefit expiration date is 24 months after your date of hire or
transfer date, not from the date you rent the property.


Reimbursement is for management fees only including:
•    Leasing commission up to the equivalent of 1 month’s rent
•    On-going property management service fees, if any


Reimbursement does not include:
•    costs of repairs
•    return trips to the property
•    any rent payment shortfall


If you elect this option, and submit and are reimbursed for property management
fees, you will forfeit the home sale benefit.


You must elect this option within 6 months from your date of hire or transfer
date.


Notify your Relocation Counselor if you decide to select this option. Your
Relocation Counselor will provide you with contact information for firms in your
location that provide property management services.


Renting your home instead of selling it may have tax consequences. We recommend
that you consult with a tax advisor to evaluate any tax impact of renting your
home.



Relocation Policy Tier C 17    Effective April 2017

--------------------------------------------------------------------------------




Destination Assistance = Core Benefit


Finding the Right Home
Lexicon understands that finding the right home in the new location is vital to
a successful relocation. Destination services provides access to either a rental
finding professional or a qualified real estate agent who will be able to assist
with area counseling and provide specific information such as:
•    Types and price ranges of available rental housing or homes for sale
•    Town and neighborhood data
•    Property tax information
•    Commuting information
•    Education, medical, religious and other personal information
For the Renter
Help is available to assist you in renting a home or an apartment in your new
location. Your Relocation Counselor will refer you to a designated rental
finding professional. Discovery will pay the fees associated with the use of one
of these agents. These professionals are well qualified to assist you with area
counseling and rental finding assistance. You are responsible for fees charged
by agents who have not been referred to you by your Relocation Counselor. In
Manhattan the customary cost of obtaining a rental property is 12% to 15% of the
annual rent. In the surrounding NY Metro area excluding CT, the customary fee is
equal to one month rent. Discovery will reimburse you for these customary costs
to obtain a rental in these areas.
It is uncommon for agents in other areas to charge rental commissions so please
check with your Lexicon consultant before paying any fees to agents or
landlords.
For the Homeowner
Selection of a knowledgeable and competent real estate broker in an unfamiliar
area is very important. Do not contact a real estate agent in your new location
prior to speaking with your Lexicon Relocation Counselor.


Lexicon has arranged to provide access to pre-qualified real estate firms and
agents available in the new community who specialize in assisting relocating
employees. The realtors recommended by Lexicon Relocation have been specially
trained to address issues that are unique to relocation. Using one of these
agents may relieve you of any pressure to use the services of a friend, relative
or someone less qualified.


You are not required to use a Lexicon recommended agent to purchase or rent your
new home. However, you must contact your Relocation Counselor to register your
agent prior to contacting the agent yourself.


Use your login to Lexicon’s Web Portal to access links communities, schools and
other useful information.





Relocation Policy Tier C 18    Effective April 2017

--------------------------------------------------------------------------------




House Hunting Trip = Flexible Benefit


Eligibility
Employees are eligible for up to two (2) trips of five (5) days each.
Reimbursable expenses include transportation (either mileage reimbursement or
airfare and local fares to/from airports and lodging. Reasonable childcare
expenses will be reimbursed if the children are not included on the trip. Other
expenses such as house sitting and animal care are covered by your MEA.
Travel Arrangements
All travel arrangements are in accordance with Discovery’s Travel Policy.
Covered Expenses
Two house-hunting trip(s) up to 5 days each including:
•    Round-trip transportation
•    Economy Coach class – if travel by air (move distance must exceed 300
miles)
•    Rental car costs
•    Reasonable lodging
•    Meal expenses at $40 per diem for employee or $60 per diem if additional
family member(s) accompany the employee
•    If you travel by auto, you are eligible for reimbursement of the following
costs:
•    Mileage reimbursement at corporate mileage rate (Cost of gasoline in not
covered.)
•    Reasonable lodging


Tax Assistance
Reimbursements for house hunting expenses are considered taxable income and will
be reported as such.



Relocation Policy Tier C 19    Effective April 2017

--------------------------------------------------------------------------------




Homeowner Destination Inspection Program = Flexible Benefit


Destination Home Inspection
In addition to obtaining a mortgage on your new home, you may want to have a
home inspection performed prior to completing the transaction. To assist you
with the inspection process your Relocation Counselor can arrange for a Home
Inspection company representative to contact you and complete a Buyer’s Home
Inspection on a property you wish to purchase.


Service Provides
The service provides the following benefits:
•    Written property condition inspection results
•    Technical counseling
•    “Ask the Inspector” question and answer toll-free number
•    No conflict of interest
You will be reimbursed up to $500 for a destination home inspection.


Please contact your Relocation Counselor to arrange for new home inspections.


If you choose to use the Destination Inspection Program, please be aware that
any fees you incur in connection with this service will be paid by you directly
to the service provider and is not reimbursable.







Relocation Policy Tier C 20    Effective April 2017

--------------------------------------------------------------------------------





New Home Mortgage = Core Benefit


Preferred Lender
As an added benefit to the relocation policy, Lexicon has established a
relationship with Lexicon Relocation’s national mortgage partners to assist
eligible transferring employees in obtaining financing in the new area. These
national mortgage lenders offer competitive interest rates and a wide variety of
mortgage programs. The service will include discrete, confidential mortgage
counseling. Pre-qualification will be available to the employee to utilize
before going on the house-hunting trip.
Direct Bill
Because the mortgage companies are familiar with Lexicon and Discovery’s
benefits, you should experience easy processing. In addition, all reimbursable
closing costs on the new home purchase that are within your relocation expense
cap will be direct billed to Lexicon Relocation.
Advantages
Using the services of these preferred lenders offers many advantages:
•    Mortgage loan pre-approval process
•    Direct billing of closing costs based on your available Core Benefit cap
Your Relocation Counselor will describe the program options with you and can
arrange to have a representative from these lenders contact you. If you would
like to contact the lenders directly, your Relocation Counselor will provide you
with contact information. Please identify yourself as an employee of Discovery.
Closing Cost Reimbursement
If you do not use the direct bill option, you must submit an official signed
copy of the HUD-1 Settlement Statement within two weeks following the closing
date.



Relocation Policy Tier C            Effective April 2017
Published April 2017

--------------------------------------------------------------------------------




New Home Purchase Costs = Core Benefit


Eligibility
There are numerous expenses associated with the closing of a new home. Discovery
will reimburse your normal and customary buyer’s closing costs in connection
with the purchase of your new home. The following criteria must be met for
reimbursement:
Your new home purchase must occur within two years of your date of hire or
transfer date.
Qualified Expenses
Normal and customary closing costs for financing include, but are not limited
to:
•    Origination charges including Mortgage application fee, processing and
commitment, and/or service fee (maximum $500)
•    Reasonable attorney (legal) fees
•    Conveyance taxes
•    Title Insurance - Lender’s coverage only, if typically paid by the buyer
•    Recording fees (including tax stamps)
•    Credit reports
•    Appraisal fees
•    Flood certification
•    Inspections required by lender
•    Survey fees if required by lender
•    Reasonable fees for Property Inspection (Maximum $500)
Non-reimbursable Expenses
The following costs will not be considered:
•    Discount points
•    Property tax, insurance or interest
•    Expenses normally charged to seller
•    Private Mortgage Insurance (PMI)
•    Improvement assessments by State, City, County taxing authorities
•    If you have any questions on what is normal and customary for your new
area, please check with your Relocation Counselor.
Tax Assistance
Reimbursement or payment of certain expenses may be considered taxable income
and will be reported as such. These reimbursements or payments may be tax
assisted. (See Tax Considerations).



Relocation Policy Tier C 22    Effective April 2017

--------------------------------------------------------------------------------




Buyer Brokerage
Under Buyer Brokerage, a buyer may retain the services of a real estate broker
who agrees to help the buyer locate and purchase a home for the best possible
price.
In contrast to the traditional approach, a buyer broker’s basic duty is to work
in the best interest of the buyer, pointing out flaws or other potential
problems with specific properties in order to help the buyer negotiate the most
favorable purchase terms possible.
Since Buyer Brokerage creates a totally different set of responsibilities and
loyalties for all the parties involved in real estate transactions,
responsibility for the compensation of buyer brokers can also shift.
 In some instances the buyer’s broker will split the total fee with the seller’s
listing broker. In other cases, the buyer of the property is responsible for
paying a fee to the buyer’s broker. The key point to remember is that Buyer
Brokerage may create a financial obligation for purchasers that would otherwise
not exist under a traditional approach.


If you choose to use Buyer Brokerage, please be aware that any fees you incur in
connection with this service will not be reimbursed under this policy. You are
free to utilize the MEA to cover these potential additional costs.





Relocation Policy Tier C 23    Effective April 2017

--------------------------------------------------------------------------------




Renter’s Assistance = Core Benefit


Eligibility
If you are presently renting a home or apartment, you should read and become
familiar with the provisions for canceling / terminating your lease.
Lease Termination
You should communicate your transfer date to the landlord as soon as possible
and obtain a copy of the lease to review your options with the landlord.
•    The lease may contain a transfer clause, which would allow you to break it.
•    You or your landlord may be able to sublet the unit.
•    You may be required to pay a lease cancellation fee, which is reimbursable
for up to two months rent for fees directly related to canceling the lease.
Every effort should be made to keep this expense to a minimum. You are
responsible for any damage or loss of security deposits.
Please speak to your Relocation Counselor for help determining the best schedule
for your move and for preparing for discussions with your landlord. In many
cases, landlords can be very reasonable in dealing with matters of corporate
relocation.
New Lease, Finder’s Fees
The Company will also reimburse customary finder’s fee in metro New York City
only. The Customary commission is up to 12% to 15% of the annual rent in NYC or
up to 1 month’s rent in the surrounding metro New York City area. Outside of the
NYC area, you are eligible for a one day tour with a Lexicon Relocation
Destination Services agent at your new location. You are responsible for fees
charged by agents who have not been referred to you by your Relocation
Counselor. It is uncommon for rental agents to charge broker commission in
locations other than the metro NYC area. Please check with your Lexicon
consultant before making any payments to your agent or landlord.
New Lease Agreement
A new lease should be examined carefully before it is signed. Should the new
lease not already contain one, negotiate a cancellation clause that will give
you the right to cancel the lease without penalty in the event of an
employer-initiated transfer. However, if the landlord insists on a penalty, try
to negotiate a cancellation fee of the equivalent of one month’s rent or not
more than two month’s rent.


You SHOULD include the following “Transfer Clause” when executing a lease
agreement:
“Notwithstanding any other provisions of this lease, it is agreed between the
tenant and the landlord or his / her agent that in the event that the tenant is
relocated by the tenant’s employer to a new location, the tenant shall have the
option of terminating this lease:
Either:
Upon giving the Landlord or his / her agent at least thirty (30) days notice in
writing by certified mail;
OR:
Upon the tenant paying to the landlord or his / her agent a sum of $_______*,
exclusive of any security and / or damage deposit for said premises.


If this lease is terminated due to transfer, the security and / or damage
deposit shall be returned to tenant as provided elsewhere in this lease.
A letter or copy of a letter from the tenant’s employer attesting to the
transfer shall be considered satisfactory proof of such transfer.”
*Not to exceed two month’s rent – it is your responsibility to negotiate this
figure as low as possible.


Modifications may be made in the Transfer Clause to conform to local custom.
Tax Assistance
Reimbursements or payments for Lease Cancellation and Finder’s Fee expenses are
considered taxable income and will be reported as such. Tax assistance will be
provided (see Tax Considerations).



Relocation Policy Tier C 24    Effective April 2017

--------------------------------------------------------------------------------




Moving Your Household Goods = Core Benefit


Overview
Benefit must be utilized within first 12 months from your start date in the new
work location.
In anticipation of your forthcoming move, Discovery will pack and ship your
household and personal goods. Lexicon Relocation has contracted with a top
quality, national van line to provide this service to you. You will be given a
mover who is best suited to provide you with quality service based on your
location.
You should contact your Relocation Counselor as early as possible to establish a
preliminary schedule as household goods shipments can take up to three weeks to
book. Once Lexicon Relocation contacts the mover, a representative will be
contacting you to arrange for a pre-move survey. This person will work with you
in all subsequent scheduling of packing, moving and delivery.
Covered Shipment Expenses
The following expenses and services are covered:
•    Packing and shipping of ordinary household goods and personal effects
•    Disconnect and reconnect of normal household appliances (provided by the
carrier)
Items Not Eligible to be Transported – Expenses/Services Not Covered
The following expenses and services are not covered:
•    Picking up or dropping off furnishings of secondary homes or items in
storage
•    Shipment of hazardous materials such as explosives, chemicals, flammable
materials, firearms, garden chemicals
•    Shipment of hot tubs/spas, sheds, above ground pools
•    Valuables such as jewelry, currency, dissertations or publishable papers,
and other collectibles or items of extraordinary value
•    Removal, disassembling or installation of carpeting, drapery rods, storage
sheds or other permanent fixtures
•    Shipment of boats, recreational vehicles and unusually heavy or cumbersome
hobby materials
•    Extra pickups or deliveries at any location other than your primary
residence
•    Special packing or transportation of frozen foods, plants, wine collections
or other perishables
•    Moving or shipping such items as trees, shrubs, construction materials,
firewood, livestock and other non-domestic and domestic animals
•    Tips or other gratuities to the moving company’s employees
•    Any services performed by the employee, dependents or relatives
•    Special charges associated with assembly or disassembly of personal
furnishings (exclusive of beds), antiques, specialty items, satellite
dish/antennae, swing sets, patio furniture or other outdoor fixtures





Relocation Policy Tier C 25    Effective April 2017

--------------------------------------------------------------------------------




Handling Oversized Items


With prior review by your Relocation Counselor, Discovery may provide for the
shipment of recreational vehicles; e.g., jet skis, snowmobiles, motorcycles, if
they cannot be driven or towed. They must be able to be shipped as part of the
regular shipment of household goods and will be shipped in lieu of an vehicle.
Other large items such as grandfather clocks and slate pool tables that require
crating will be shipped in the van with your other household goods.
Valuation Coverage


Valuation coverage at full replacement value (up to $100,000 based on the weight
of your shipment) is provided for your personal property while in transit. The
valuation does not cover: bank accounts, bills, deeds, evidence of debt,
currency, letters of credit, passports, airline or other tickets, securities,
bullion, precious stones, stamp or coin collections. Special arrangements should
be made for these items.


Additional valuation is at your expense. Consult your personal insurance policy
representative for an explanation of coverage for items in transit, as well as
coverage for vacant property at the former and/or new locations, if applicable.



Other Household Moving Benefits = Flexible Benefit


Vehicles


You are encouraged to drive your personal car(s) to the new location when you
report to work. Mileage reimbursement is made at the company’s current mileage
rate. If the distance to the new location is more than 500 miles you may ship
two (2) vehicles. Insurance on such vehicles will be provided, however, vehicles
that are shipped are not eligible for mileage expense reimbursement. Shipment of
Vehicles is a Flexible Relocation Benefit.
Storage


You should make every effort to move directly to your permanent residence. If
your new home is not accessible for delivery of your household goods or if you
are required to vacate your previous residence due to a buyer requiring
immediate occupancy, temporary storage will be provided for a period that
coincides with your company sponsored temporary living.
Delivery out of storage will be covered as well. If a partial shipment is made,
you will be responsible for all expenses associated with additional shipments.
Storage of household goods is considered a Flexible relocation benefit.
Pets


Pet transportation is your responsibility and is not a covered expense in this
policy. Your Relocation Counselor can provide recommendations for pet
transportation services.



Relocation Policy Tier C 26    Effective April 2017

--------------------------------------------------------------------------------




Temporary Living = Flexible Benefit


Eligibility
Temporary living expenses for fully furnished corporate apartment at origin and
destination are limited to a combined total of 6 months. Your Lexicon consultant
will arrange for accommodations through an approved corporate vendor. Discovery
cannot reimburse for personal leases.


Pre Departure – if you are forced to vacate your property prior to relocating to
your new work location, Discovery will reimburse for corporate accommodations
for up to 30 days. This benefit is not provided for individuals who are
preparing their home to market for sale; staging or refurbishing the home for
example.
Covered Expenses
Your Relocation Counselor will assist you in obtaining suitable living
facilities. The expenses incurred for temporary living accommodations are billed
directly to Lexicon.
Excluded Expenses
You will not receive reimbursement for any other expenses, including car rental
expenses during your temporary living. You should plan on using your personal
vehicle during this time, as car rental fees are not reimbursable. If the move
distance is greater than 500 miles, you may pre-ship one car. Cost of meals or
groceries while in temporary living are not reimbursable.
Return Trips Home
If you report to your new location before being joined by your family, you may
be reimbursed for return trips to visit your family, providing that you have
funds remaining in your Flexible Benefits. Return trips must follow Discovery’s
Travel Policy.
Tax Assistance
Reimbursements or payments for Temporary Living expenses are considered taxable
income and will be reported as such.



Duplicate Mortgage Interest = Flexible Benefit


Overview
If you close on a home in your new location prior to the sale of your home in
the former location, Discovery will reimburse you for duplicate mortgage
interest expenses for up to a maximum of 6 months.
The home in your departure location must be considered your primary residence
and you must have occupied to the property prior to the acceptance of this
relocation. Discovery cannot provide benefits for vacation homes or investment
properties.
Reimbursed Expenses
Discovery will reimburse you for the duplicate mortgage interest incurred on the
lower of the two home payments for the following:
•    Mortgage Interest (1st mortgage only)
•    Payment of duplicate mortgage interest is based on the actual number of
days which interest payments overlap and will be reimbursed based on the dates
of homeownership.
Reimbursement will be made upon receipt of documented duplicate mortgage payment
such as your mortgage statement.
Tax Assistance
Duplicate mortgage interest reimbursements are considered taxable income.
Interest expense is a tax deductible expense on your Federal Income Tax filing
and the reimbursement will not be grossed up.





Relocation Policy Tier C 27    Effective April 2017

--------------------------------------------------------------------------------




Spousal Career Assistance = Flexible Benefit


Overview
Lexicon will initiate services with the Discovery preferred provider, Lee Hecht
Harrison (LHH) upon request. Services may include:
•    Career assessment tools and exploration of career options.
•    Resume preparation and comprehensive marketing plan development.
•    Coaching for interviewing and negotiating.
•    Participation in an LHH Job Search Work Team, a project management approach
to job search with networking, teamwork, and accountability components.
•    LHH Career Resource Network™ – LHH’s proprietary online tool for market
research, employment, and entrepreneurship opportunities.
•    Resume Reserve™ – LHH’s proprietary resume database, allowing job
candidates to present their credentials to thousands of registered employers and
recruiters and to network with other individuals receiving LHH services.
•    Use of LeadLink™ – LHH’s job bank for accessing and collecting job leads.
•    Managing Your Search Project book set and other materials.
•    Administrative and office resources.
Eligibility
Eligible spouse will receive program expense up to $5,000 that must be initiated
within the first 12 months from job start date. The program must be completed
within the first 24 months of your transfer.



Relocation Policy Tier C 28    Effective April 2017

--------------------------------------------------------------------------------




Final Move Trip = Flexible Benefit


Overview
Benefit for employee and accompanying members must be utilized within first 12
months from your start date in the new work location.
You may be reimbursed for one-way transportation for you and your family to
travel to the new location. Final Trip expenses are considered a Flexible
relocation benefit.
Final Move Defined
The final move trip is defined as one day in the old and one day in the new and
days en route. Any remaining days are considered temporary living.
Air Travel
All travel arrangements are in accordance with Discovery’s Travel Policy. Air
Travel will be reimbursed as follows:


•    Airfare via coach class if the move is over 300 miles, 7-day advance
purchase ticket is required.
•    Actual and reasonable costs for subsistence in transit or related to
transportation, including transportation to and from the airport, baggage
transfer, rental car (if car (s) have been shipped).
Personal Automobile Travel


Personal Automobile Travel will be reimbursed as follows:
•    If the move is less than 300 miles, mileage will be reimbursed at the
current corporate mileage rate.
•    If the move is over 300 miles and you choose to drive, you will be
reimbursed for reasonable lodging, meals and mileage at the current corporate
mileage rate.
•    Actual and reasonable costs for subsistence in transit for you and your
dependents including meals and lodging.
Tax Assistance
Meals and mileage over the IRS mileage cap are considered taxable income and
will be tax assisted. All other items are excluded from income (see Tax
considerations).



Discretionary Benefit


Maximum Allowable Benefit
The maximum Discretionary benefit is equal to 20% of your annual salary not to
exceed a maximum of $50,000.
Eligibility


You may not apply for Discretionary benefits until your Flexible benefits or
Core benefits have been exhausted. This is not a cash benefit and will not be
paid to you in lieu of other benefits.
The policy is designed to provide an extra measure of benefits on an as needed
basis. Eligibility for this benefit is in the sole discretion of the company and
based on extenuating circumstances. Please discuss with Lexicon if you believe
you may be eligible for this benefit. It is not intended to be used for expenses
under CORE or FLEX that are not otherwise covered or are not required in order
to gain additional benefits under the policy.
Example of Eligible Use
Extend Short Term Storage – if you are unable to move into your new property
immediately, you may decide to keep your goods in storage with the movers until
your property is ready.
Examples of Ineligible Use
Discretionary Benefits may NOT be used to:
•    Increase the MEA
•    Pay for loss on sale or loss on equity
•    Paid as a cash benefit once all other benefits are exhausted





Relocation Policy Tier C 29    Effective April 2017

--------------------------------------------------------------------------------




Reduction in Force/Workforce Restructuring


The purpose of this paragraph is to clarify Discovery’s relocation policy as it
may apply in situations where an employee’s employment ends due to Discovery’s
decision to involuntarily terminate the employee’s employment without “cause,”
including for restructuring. In its sole discretion, Discovery may provide
relocation benefits for an employee whose employment is terminated without cause
(most commonly due to a reduction in force or job elimination). An employee who
has completed (or is in the process of completing) a relocation within one year
prior to the effective date of a qualifying for involuntary termination is
eligible to receive limited relocation benefits to return to their original home
location at the time of the transfer/hire with Discovery (i.e., original city
and state only).


Benefit entitlements include:
•
Shipment of Household Goods back to home location (the entitlement is based on
original shipment to the host work location, including up to two vehicles)

•
Home sale closing costs, if homeowner

•
Lease breakage up to three months, if renter

•
Economy airfare, train travel for trip back to home location (Air travel if over
300 miles, per Discovery guidelines) or mileage reimbursement



The employee must complete a Relocation Notification Form and return it to the
Global Mobility team within four (4) weeks (i.e., postmarked or faxed) of the
termination date to apply for these benefits. Failure to notify Discovery as
stated will forfeit relocation benefits. The employee will have a total of
twenty-four (24) weeks from the termination date to complete their relocation
and submit approved expenses for reimbursement. Any expenses submitted after the
above stated time frame will not be reimbursed.


Employees that voluntarily terminate employment or are terminated for cause or
poor performance are not eligible to receive relocation benefits. In addition,
if an employee is eligible for relocation benefits from another employer (for
example, the employee finds another job in the home location and is eligible for
relocation benefits from the new employer), the employee will not be eligible
for relocation benefits from Discovery.


Relocation Policy Tier C 30    Effective April 2017

--------------------------------------------------------------------------------




Tax Considerations


IRS – Federal Income Tax
Federal income tax laws require many of the relocation expenses paid by an
employer to or on behalf of an employee to be reported as income on the
employee’s W-2 (Wage and Tax Statement) for the year in which payment is made.


Although Discovery does not guarantee any particular tax treatment relating to
the benefits provided under this Relocation Policy, it is intended that such
payments and benefits be exempt from, or comply with, all tax regulations,
including but not limited to IRS Code Section 409(a). All taxable expenses or
other reimbursements under the Relocation Policy shall be payable in accordance
with Discovery's policies in effect. The right to such expenses and
reimbursements shall not be subject to liquidation or exchange for another
benefit, payment, or reimbursement.
Tax Assistance


Discovery will provide tax assistance on many of the relocation benefits paid to
you or on your behalf. Assistance is provided for the following taxes:
•    Federal, State and Local Income Tax liability based on the supplemental
rate, with a true-up to the marginal rate at year-end. The marginal rate is
based on your COMPANY earnings, your tax filing status and the number of
exemptions claimed when you file your 1040 tax return. There is no consideration
for outside income, spouse income or other special circumstances which may
affect your actual marginal rate.
•    Social Security/Medicare where applicable


Definitions
To better understand how tax assistance works, the following terms are defined:
•    Excludable expenses
•    Deductible expenses
•    Non-deductible expenses
Excludable Expenses
Some expenses are considered non-income items and do not require reporting to
the IRS as income to you. Examples of excludable expenses are:
•    Buyer Value Option Home Sale program costs
•    Shipment of your household goods
•    Storage of your household goods (first 30 days)
•    Final move expenses, excluding meals and mileage reimbursement up to the
IRS limit for Final Trip mileage
Deductible Expenses




Deductible expenses are those that can be deducted from your taxable income at
the time you prepare your annual federal income tax return. Examples of
deductible expenses are:
•    Mortgage interest provided for Duplicate Housing
•    Loan origination or discount points
•    Prepayment Penalty



Relocation Policy Tier C 31    Effective April 2017

--------------------------------------------------------------------------------






Non-deductible Expenses
Non-deductible expenses are all relocation expenses that are neither excludable
nor deductible. They will be included on your W-2 and are taxable as income.
Examples of non-deductible expenses are:
Final trip in route meals and mileage reimbursement over the IRS moving cap
House hunting and Temporary Living Cost
Lease Cancellation
MEA (taxes will be withheld from this payment)
Storage over 30 days
Tax Assistance Payments
Payments for tax assistance are not paid to you. Instead, the payments are
calculated and included in your W-2 as withheld taxes. The tax assistance is
then submitted to the proper government agencies on your behalf.
Payments Not Eligible for Tax Assistance
The relocation expense payments that are not tax assisted are identified in the
appropriate sections of this handbook. You can also refer to the tax summary
information table located on the following page.
For those expenses, taxes will be withheld from any reimbursement made to you.
The withholding amount is determined using supplemental rates.
Record Keeping
Please note:
You are encouraged to keep records and receipts of all your expenses
A year-end tax reporting statement that will itemize all of your relocation
expenses will be prepared and posted to your relocation portal in January
following the end of the tax year.
Tax Advice
 
Discovery does not assume responsibility for specific guidance in the matter of
filing individual tax returns – this remains your responsibility. You may wish
to consult a professional tax advisor for details on the tax implications of
your relocation. Along with the seeking the assistance of a professional tax
advisor, consider reading the following IRS information guides:
Publication 521 – Moving Expenses
Publication 523 – Tax Information on Selling Your Home
To order these guides or necessary tax forms call 1-800-TAX-FORM. You can also
access these forms on the IRS web site: www.irs.ustres.gov





Relocation Policy Tier C 32    Effective April 2017

--------------------------------------------------------------------------------




Tax Summary


Provision
Added to W-2
Taxable Income
Tax Assistance
Buyer Value Option Home Sale on your Old Home
No
No
N/A
Duplicate Housing
Yes
Yes
No1
Final Move Trip
No
No
Yes2
Home Finding Trip
Yes
Yes
Yes
Lease Cancellation
Yes
Yes
Yes
MEA
Yes
Yes
No
Movement of Household Goods
No
No
N/A
New Home Closing Costs
Yes
Yes
Yes
Spousal Career Assistance
Yes
Yes
Yes
Storage of Household Goods up to 30 days
No
No
N/A
Storage of Household Goods over 30 days
Yes
Yes
Yes
Temporary Living/Trips Home
Yes
Yes
Yes



1 Interest payments are considered deductible and will not be tax assisted for
income taxes.
2 Mileage meeting the IRS excludable mileage cap will not be tax assisted. All
mileage reimbursement over the IRS excludable mileage cap is considered taxable
income and will be tax assisted. Meals incurred during your move to the new
location are taxable income and will be tax assisted.


Relocation Policy Tier C 33    Effective April 2017

--------------------------------------------------------------------------------






a20171231exhibit101image1a02.jpg [a20171231exhibit101image1a02.jpg]
Addendum 1
U.S. Relocation Policy
Relocation Agreement – Tier C/Bands 0-3


This Relocation Agreement must be signed and returned to Discovery
Communications, LLC (“Discovery”) before any relocation related expenses are
paid and/or reimbursed.


Employee Name:
______________________________________________________________________________
Please Print
New Location: _______________________
Effective Date of Hire/ Transfer: _________________________    Division / Dept.:
_______________________
Manager’s Name: _____________________________________
This Agreement is effective as of date signed (the “Effective Date”). It is
between Discovery and
_____________________________________________________________ (“Employee”)


As of the Effective Date of this Agreement, Discovery has spent or will spend a
sum of money for the purpose of reassigning Employee and Employee’s eligible
household members to a new work location.
Employee acknowledges receipt of the Relocation Policy, which is incorporated
herein by reference. This Policy sets forth those expenses for which Discovery
will either pay on behalf of Employee or reimburse Employee, including, but not
limited to:
•
Shipment, storage, and valuation of household goods and car shipment

•
Transportation to the new work location

•
Temporary Housing

•
Housing (including, but not limited to, costs of accommodations and, if
applicable, early termination fees for ending a lease, home sale and/or home
purchase expenses, home marketing, duplicate housing)

•
Departure and Destination Services

•
Spousal Career Assistance

•
MEA/Lump Sum Payments

•
Any potential exceptions for services and payments not specifically referenced
in this relocation policy

Employee acknowledges that relocation benefits must be used within twenty-four
(24) months from hire date or transfer date.
If Employee resigns from employment, or if Discovery terminates Employee’s
employment for “Cause” (defined as misconduct, violation of Discovery policy, or
willful failure to perform Employee’s job responsibilities) within the first 24
months after relocation, Employee shall be required to reimburse Discovery the
full amount of all of the relocation benefits paid to Employee or on Employee’s
behalf to third parties. If Employee is employed pursuant to a fixed-term
employment agreement, “resignation” shall mean resignation without Good Reason,
and Cause shall be as defined by the applicable employment agreement. For the
avoidance of doubt, this repayment obligation shall not apply in the event that
Discovery


Relocation Policy Tier C 34    Effective April 2017

--------------------------------------------------------------------------------




terminates Employee’s employment without Cause. Such reimbursement shall be made
within thirty (30) days after the effective termination date of employment with
Discovery. For the avoidance of doubt, this repayment obligation shall not apply
in the event that Discovery terminates Employee’s employment without Cause.


Employee further acknowledges and agrees that nothing in this Relocation
Agreement is intended to create a contract of, or guarantee of, employment by
Discovery.
Any unpaid balance of monies owed to Discovery may be deducted from Employee’s
final payroll checks, if legally allowable, or from any other payments Employee
receives from Discovery, including without limitation, for unused vacation. If
the amount of money due to Employee is insufficient to fully reimburse
Discovery, Employee will pay the additional amount required for full
reimbursement.
Further, Employee confirms that neither he/she nor any other members of
Employee’s household is receiving relocation benefits from any other company or
source. Employee acknowledges and agrees that any relocation benefits paid by
Discovery would be subject to reduction, if Employee or any member of Employee’s
household receives relocation benefits from another source.
The employee agrees to follow and comply with all conditions of this policy.
AUTHORIZATION AND ROUTING:


_______________________________________________________________________________________
Employee’s Signature        Date Signed


_______________________________________________________________________________________
Discovery Signature         Date Signed




Note: Relocation benefits will not be processed without a signed Relocation
Agreement. Please sign and return this document to your Human Resources
Representative (HRM).




Relocation Policy Tier C 35    Effective April 2017